In re East Baton Rouge Parish; Baton Rouge, City of; Greater Baton Rouge Park. Auth.; Greater Baton Rouge Con. Sew.Dt., Defendants); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “M”, No. 324550; to the Court of Appeal, First Circuit, No. CW89 0416.
Granted. Judgment of the district court denying discovery of recordings and/or transcripts of original recordings requested by relator is vacated and set aside. Relator is entitled to discover “any matter, not privileged, which is relevant to the subject matter involved in the pending action....” L.C.C.P. art. 1422. La.R.S. 15:1301 et seq. and 18 U.S.C.A. Sec. 2510 et seq. do not apply in this situation.